                    Case 21-10457-LSS            Doc 92       Filed 03/19/21         Page 1 of 4




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


    In re:                                                        Chapter 11

    MOBITV, INC., et al.,1                                        Case No. 21-10457 (LSS)

                           Debtors.                               Jointly Administered



              OFFICIAL COMMITTEE OF UNSECURED CREDITORS’ NOTICE OF
                  APPEARANCE AND DEMAND FOR SERVICE OF PAPERS

             PLEASE TAKE NOTICE that, pursuant to section 1109(b) of title 11 of the United States

Code, 11 U.S.C. § 101-1532, et seq. (as amended and applicable to the above-captioned

bankruptcy cases, the “Bankruptcy Code”) and Rule 9010(b) of the Federal Rules of Bankruptcy

Procedure (the “Bankruptcy Rules”), Fox Rothschild LLP enters its appearance as proposed

counsel to the Official Committee of Unsecured Creditors in the above-captioned jointly

administered bankruptcy cases (the “Bankruptcy Cases”).

             PLEASE TAKE FURTHER NOTICE that, pursuant to Bankruptcy Rules 2002(i), 3017,

and 9007, the undersigned requests that copies of all notices, pleadings, and all other papers

required to be served in the Bankruptcy Cases be served upon the following persons, and that such

persons be added to the mailing matrix in the Bankruptcy Cases:




1
  The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are as
follows: MobiTV, Inc. (2422) and MobiTV Service Corporation (8357). The Debtors’ mailing address is 1900 Powell
Street, 9th Floor, Emeryville, CA 94608.



120749436.v1
               Case 21-10457-LSS        Doc 92      Filed 03/19/21    Page 2 of 4




                                       Seth A. Niederman
                                      Fox Rothschild LLP
                              919 North Market Street, Suite 300
                                    Wilmington, DE 19899
                                  Telephone: (302) 654-7444
                             Email: sniederman@foxrothschild.com

                                              -and-

                                       Michael A. Sweet
                                      Fox Rothschild LLP
                                 325 California St., Suite 2200
                                San Francisco, CA 94104-2670
                                  Telephone: (415) 364-5560
                               Email: msweet@foxrothschild.com

                                              -and-

                                      Gordon E. Gouveia
                                      Fox Rothschild LLP
                                 321 N. Clark St., Suite 1600
                                       Chicago, IL 60654
                                 Telephone: (312) 980-3816
                              Email: ggouveia@foxrothschild.com

        PLEASE TAKE FURTHER NOTICE that, pursuant to Bankruptcy Code sections 342 and

1109(b), the foregoing demand includes not only the notices and papers referred to in the

Bankruptcy Rules set forth above, but also includes, without limitation, any orders and notices of

any notices, application, complaint, demand, motion, petition, pleading, disclosure statement or

plan of reorganization, or request, whether formal or informal, written or oral, and whether

transmitted or conveyed by mail, overnight, or hand delivery, telephone, telegraph, telex, or

otherwise filed or made with regard to the Bankruptcy Cases and proceedings therein.




                                                2
120749436.v1
               Case 21-10457-LSS   Doc 92   Filed 03/19/21   Page 3 of 4




Dated: March 19, 2021                        FOX ROTHSCHILD LLP

                                             /s/ Seth A. Niederman
                                             Seth A. Niederman (DE Bar No. 4588)
                                             919 North Market Street, Suite 300
                                             Wilmington, DE 19899
                                             Telephone: (302) 654-7444
                                             Email: sniederman@foxrothschild.com

                                             Michael A. Sweet (pending pro hac vice)
                                             325 California St., Suite 2200
                                             San Francisco, CA 94104-2670
                                             Telephone: (415) 364-5560
                                             Email: msweet@foxrothschild.com

                                             Gordon E. Gouveia (pending pro hac vice)
                                             321 N. Clark St., Suite 1600
                                             Chicago, IL 60654
                                             Telephone: (312) 980-3816
                                             Email: ggouveia@foxrothschild.com

                                             Proposed Counsel to the Official Committee
                                             of Unsecured Creditors




                                        3
120749436.v1
               Case 21-10457-LSS         Doc 92      Filed 03/19/21   Page 4 of 4




                                CERTIFICATE OF SERVICE

        I, Seth A. Niederman, hereby certify that on March 19, 2021, a true and correct copy of the

Official Committee of Unsecured Creditors’ Notice of Appearance and Demand for Service of

Papers was served to all parties of record via CM/ECF.



                                                      /s/ DRAFT
                                                      Seth A. Niederman (De. Bar. No. 4588)




                                                 4
120749436.v1
